TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 27, 2014



                                       NO. 03-14-00255-CV


               Murray Acuff and Gladiator Energy Services, LLC, Appellants

                                                  v.

                            Stuart Petroleum Testers, Inc., Appellee




         APPEAL FROM 22ND DISTRICT COURT OF COMAL COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on April 23, 2014. Appellants have

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.